DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-18 and 20 are objected to because of the following informalities:  claim 17 refers back to the method of claim 1, however, claim 1 is a system claim and not method claim, claims 17-18 and 20 should be referring to method of claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hermel et al (US 2007/0,243,899; hereinafter Hermel) in view of Wang (US 2004/0,085,933).

a splitter circuit (410) configured to receive a plurality of radio frequency (RF) signals oscillating at least two different frequencies f.sub.1 and f.sub.2, and configured to split and forward the RF signals having the f.sub.1 frequency to a first bandpass filter (band pass filter 510 of first EBDA module 502, 421; fig. 5, 4A) and the RF signals having the f.sub.2 frequency to a second bandpass filter (BPF 510 of second EBDA module 502, 422) (paras. [0044], [0047]-[0048]); 
a first tunable amplifier (amplifier 511 of first EBDA module 502, 421) configured to receive the RF signals from the first bandpass filter (band pass filter 510 of first EBDA module 502, 421) (paras. [0044], [0048]); and
a second tunable amplifier (amplifier 511 of second EBDA module 502, 422) of configured to receive the RF signals from the second bandpass filter (BPF 510 of second EBDA module 502, 422) at substantially the same time as the first tunable amplifier's receipt of the RF signals from the first bandpass filter, wherein the first tunable amplifier (amplifier 511 of first EBDA module 502, 421) is further configured to amplify its RF signals across a first band centered around the frequency f.sub.1, and the second tunable amplifier is further configured to amplify its RF signals across a second band centered around the frequency f.sub.2, and the amplified RF signals are fed substantially concurrently into a combiner circuit (430) for transmission via an RF antenna (107) to a navigation receiver (paras. [0044], [0047]-[0048]; figs. 4A & 5).  Hermel do not disclose a single antenna, a mixer, and transmitting to a navigation 
Regarding claim 2, Hermel and Wang disclose the transmission system of claim 1, wherein the first and second tunable amplifiers amplify the RF signals without an up-conversion to a higher frequency prior to transmission via the RF antenna (amplifier 511 of first and second EBDA module do not upconvert to higher frequency but just provide amplification to the filtered RF signal; Hermel, ¶ 48).
Regarding claims 3 and 14, Hermel and Wang disclose the transmission system and method of claim 1 and 12 respectively, further comprising the mixer circuit (430) and the mixer circuit is configured to mix and feed the RF signals into the RF antenna without an up-conversion to a higher frequency prior to transmission via the RF antenna 
(mixer circuit 430 do not upconvert to higher frequency; Hermel; ¶ 48).
Regarding claims 4 and 15, Hermel and Wang disclose the transmission system and method of claim 1 and 12 respectively, wherein the tunable bandpass filters and tunable amplifiers are integrated into a single amplifier circuit (EBDA 502: Hermel; fig. 5; ¶ 47).

Regarding claims 6 and 17, Hermel and Wang disclose the transmission system and method of claim 1 and 12 respectively, further comprising a controller component (110) configured to provide the number of RF signals "n" and bands to the splitter circuit to perform splitting and forwarding of the RF signals, wherein "n" is greater or equal to 2 (Hermel; fig. 4A, 1; ¶ 44).
Regarding claim 11, Hermel and Wang disclose the transmission system of claim 1, further comprising the first and second bandpass filters, wherein the first bandpass filter (band pass filter 510 of first EBDA module 502, 421; fig. 5, 4A) is tunable for a band surrounding the frequency f.sub.1 and the second bandpass filter is tunable for a band surrounding the frequency f.sub.2 (BPF 510 of second EBDA module 502, 422) (Hermel; ¶ 47, 48).
Regarding claim 13, Hermel and Wang disclose the method of claim 12, wherein feeding the RF signals into the mixer circuit comprises maintaining the RF signals at substantially the same frequencies f.sub.1 and f.sub.2 without an up-conversion to a higher frequency prior to transmission via the RF antenna (Hermel; ¶ 48).
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermel et al (US 2007/0,243,899; hereinafter Hermel) in view of Wang (US 2004/0,085,933) further in view of Phillips et al (US 6,072,994; hereinafter Phillips).
.


Allowable Subject Matter
Claims 7-8, 10, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 18, Hermel and Wang disclose the transmission system of claim 1, the cited prior art fails to disclose or suggest further comprising a digital processing circuit configured to generate the RF signals in digital form based on pre-stored signal characteristics specifying a plurality of navigation signals.
Regarding claims 8 and 19, the cited prior art fails to disclose or suggest the transmission system of claim 7 and 18 respectively, further comprising a non-volatile 
Regarding claim 10, Hermel and Wang disclose the transmission system of claim 1, wherein the cited prior art fails to disclose or suggest further comprising a reference timing source and ephemeris reference source in communication with a digital processing circuit that generates the RF signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LANA N LE/Primary Examiner, Art Unit 2648